DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 3 and 6 recite an upper central pin that projects from the center in a right-to-left direction perpendicular to the front-to-rear direction toward the support plate, however this appears to contradict itself, as the direction toward the support plate is in the up-to-down direction as supported by the present invention’s specification and drawings, rather than the claimed “right-to-left” direction.  It is also somewhat unclear which side is the “rear side” for the open ended central groove.  It is suggested to establish in the claims which end of the tray is the rear side and correct the projecting direction of the upper central pin.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson (US 2013/0280672).
Thompson shows a dental tray system (Fig. 3 for instance) comprising an impression tray being filled with an impression material for taking an impression in an oral cavity (Fig. 4 shows the impression tray in its entirety; [14] discusses the use and taking of impression with the system); and a support plate configured to movably support the impression tray in a front-to-rear direction and to rotatably support the impression tray (Fig. 6 shows the support plate engaged with the pin 46 of the impression tray inserted in a front-to-rear groove wherein the engagement is via a spherical end 54 that allows rotation and translation within the groove).  With respect to claim 5, wherein the support plate includes an engagement groove formed along the front-to-rear direction on a surface supporting the impression tray (60), the impression tray includes an engagement pin that protrudes toward the support plate and engages in a loose fit in the engagement groove (46 and 54, best seen in Fig. 6), and that is movable along the engagement groove and the engagement pin is rotated in an engagement with the engagement groove so that the impression tray rotates (Fig. 6 shows the support plate engaged with the pin 46 of the impression tray inserted in a front-to-rear groove wherein the engagement is via a spherical end 54 that allows rotation and translation within the groove).

Allowable Subject Matter
Claims 1-2 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art usually only allows for translational movement of impression trays with respect to a support plate, and those that allow rotation of each tray with respect to the support plate do not also allow for translational movement of both trays with respect to the support plate.  The closest prior art of Thompson shows this type of rotational and translational engagement, but with the opposite tray being the support plate rather than a support plate between the two trays with rotational/translational engagement from both trays to the support plate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NELSON whose telephone number is (571)270-5898.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EDT.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, at (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW M NELSON/Primary Examiner, Art Unit 3772